Citation Nr: 1737041	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-35 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia.  As noted on the title page, the current jurisdiction of the claim is in the Regional Office (RO) in Detroit, Michigan.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diagnosed bilateral hearing loss for VA compensation purposes had its onset during service in Vietnam.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision with regard to the service connection claim for bilateral hearing loss, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VLJ, during the June 2017 Board hearing, was in compliance with her duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under 38 C.F.R. § 3.103(c)(2) (2016).

II. Pertinent Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Bilateral Hearing Loss Analysis

At the outset, the Board finds that the Veteran is currently diagnosed with bilateral sensorineural hearing loss.  See March 2015 VA examination and audiogram.  

The Veteran asserts that he incurred bilateral hearing loss during service in Vietnam.  The Veteran testified at the June 2017 Board hearing that he experienced multiple incoming mortar attacks while in Vietnam.  The Veteran reported that several of them were close enough to him that the pressure knocked him off his feet.  Additionally, his camp at Chulai, Vietnam was next to the airport landing strip for three months, and he experienced loud jet noise frequently.  See October 2014 and June 2017 Board hearing.  Further, the Veteran reports he participated in direct combat, which exposed him to excessing noise from machine gun fire, tanks, 50 caliber machines guns, mortars, and rockets.  

The Veteran's DD-214 shows that he served in the Republic of Vietnam for 11 months and 29 days.  His military occupational specialty (MOS) was a truck master driving a gasoline supply truck, which likely exposed him to acoustic trauma during service.  Indeed, he is already service connected for tinnitus based on in-service acoustic trauma.  Moreover, although his service medals and decorations do not denote combat service per se, he was also awarded service connection for PTSD based on a stressor involving incoming mortar attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

With regard to etiology, a March 2015 VA examiner determined that the Veteran's hearing loss is less likely related to his military noise exposure because there was no hearing loss noted during active service or at discharge from active service.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the audiologist did not address the Veteran's competent and credible reports of experiencing difficulty hearing that began during service and has continued since service.  The March 2015 VA opinion is inadequate and is of no probative value.

The Veteran provided two private medical opinions dated May 2015 and December 2015 and a December 2015 audiogram.  The audiologist opined in the May 2015 medical opinion that the Veteran's hearing loss was as least as likely as not due to military noise exposure.  However, this opinion does not contain a rationale to support the audiologist's conclusion.  Thus, the Board finds this medical opinion of low probative weight.  

The Veteran submitted a second private medical opinion from an audiologist by letter dated December 2015.  The audiologist interviewed the Veteran and the Veteran's spouse, reviewed his medical history, and reviewed the December 2015 audiogram results.  The audiologist opined that it was more likely than not that the Veteran's bilateral sensorineural hearing loss was caused by exposure to noise from firearms, cannons, mortar explosions, and aircrafts during active service.  This private medical opinion considered the Veteran's contentions and provided an adequate rationale to support the final conclusion.  The Board finds the December 2015 private medical opinion to be highly probative, and therefore, assigns the opinion high weight.  

In addition to the positive December 2015 medical opinion, the Veteran, as a layperson, is competent to report a decline in his hearing acuity both during and ever since his service.  Moreover, the Board does not doubt the credibility of his statements.  The Veteran reports that he continued to work as a truck driver post-service, but that those trucks were well maintained by his employer and made significantly less noise than the vehicles he drove during service.  Additionally, he reports he was exposed to very little post-service recreational noise.  

The Veteran also submitted a June 2017 statement from his spouse that confirmed her June 2017 testimony at the Board hearing that she knew him both before he entered service and after service.  The Veteran's spouse confirms that before service, she observed that the Veteran did not have difficulty hearing.  She also reports that after he returned from Vietnam, she observed he had difficulty hearing.  The Veteran submitted an additional June 2017 statement from a childhood friend, B.L., who further supports that the Veteran did not have difficulty hearing before service but had significant difficulty hearing after service.  Further, the medical evidence shows that his hearing loss is manifested by his reported difficulty hearing.   Both the spouse and B.L. are competent to report what they observed first-hand.

Given the current medical diagnosis of bilateral hearing loss disability, his in-service acoustic trauma, the lay evidence, and the highly probative December 2015 private etiology opinion, the Board concludes that the Veteran's hearing loss started in service.  Accordingly, service connection for bilateral hearing loss is granted.

ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


